Case 1:17-cr-00548-PAC Document 271 - Filed 01/24/20 - Page 1 Of-1---- ey

 

ms ct - , oy ~ Southern District |
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Pareon Southern District of New York |

Executive Director Jennifer L. Brown
Attorney-in-Charge

January 21, 2020 / [2 d/r6 LO :
BY ECF

Hon, Paul A. Crotty Up, 4 AN if
United States District Judge Yy b Lith Mit Cylirsg

Southern District of New York

500 Pearl Street MM Achul Le burly (bol CAs Mayes)
New York, NY 10007 “Coat buknc loot ak Un bart

Re: United States v. Schulte, S217 Cv. 548 (PAC) fll fe fu ‘ay Liy uf
Dear Judge Crotty: Agngnuds Hast é ‘be “
t ‘ a y ‘
Ny hte pa ere di F yeti Leaty clei
The defense, without waiving its previous objections, respectfully asks the Court to
reconsider one aspect of its January 17, 2020 in limine rulings-—its decision allowing

Paul Rosenzweig to testify as an expert on ee ge 4, q dyn ye
The Court ruled, in relevant part, that “[a]n underst@ndmig 6riheWikhe "deal
and how it operates is directly relevant to the allegation that, in transmitting Classified |
Information to WikiLeaks, Schulte intended or had reason to believe there would bey bil
injury to the United States.” Dkt. 256, at 4. This ruling makes sense only if the WY /
government first presents foundational evidence showing that Mr. Schulte knew how

WikiLeaks was organized and operated, Absent such evidence showing what Mr. lili,
knew, expert testimony about these subjects would be totally disconnected from—‘and Wer]
therefore would have no bearing on—Mr. Schulte’s state of mind. See, e.g., United States L380 d

v. Kaplan, 490 F.3d 110, 120-21 (2d Cir, 2007) (rejecting government’s argument that

testimony that the fraud was “obvious and widely-known tended to make it more

probable that [the defendant] also knew about it”; Circuit stated that “fe]vidence of

others’ knowledge would have been highly relevant had it been supplemented by

evidence supporting the conclusion that such knowledge was communicated to [the

clefendant}, or that [the defendant] had been exposed to the same sources from which

these others derived their knowledge”). In Kaplan, the Second Circuit vacated the

defendant’s conviction on the counts related to the testimony about other people’s

knowledge that was not sufficiently connected to the defendant’s knowledge. fd. at 124;

see alyo United States v. Zayyad, 741 F.3d 452, 460 (4th Cir. 2014) (“Unless there is a

connection between the external facts and the defendant’s state of mind, the evidence of

the external facts is not relevant.”) (quoting United States v, Curtis, 782 F.2d 593, 599

(6th Cir, 1986)).

 

¢
.... Here, absent proof that Mr. Schulte was aware of how WikiLeaks was organized or

~ “farictioned, Mr. Rosenzweig’s testimony about those subjects, even if accurate and
admissible uhder Fed, R. Evid. 702, would be irrelevant to what Mr. Schulte “intended or

 

 
